
 
November 14, 2007 
 
Mr. Robert J. Caso
c/o Cellegy Pharmaceuticals, Inc. 2085 Quaker Pointe Drive
Quakertown, PA 18951


Re:     Retention Agreement 




Dear Mr. Caso:
 
This letter agreement (the “Agreement”) will confirm the terms of certain
matters relating to your employment with Cellegy Pharmaceuticals, Inc. (the
"Company" or“Cellegy”).
 
1. Retention Payment. As an incentive for you (sometimes referred to as
“Employee”) to remain employed with the Company through the Retention Period
(defined below) or such earlier time as the Company in its discretion may
determine, the Company agrees that if you do not voluntarily terminate your
employment with the Company and are not terminated for cause or performance
related reasons (or as result of death or disability), in each case before the
earlier to occur of (i) June 30, 2008 and (ii) the closing of a Change in
Control transaction (as defined below) (the period from the date of this letter
through such date referred to as the "Retention Period"), then the Company will
pay you, on or before the date of the next normal payroll period after the end
of the Retention Period when the Company processes payments, a sum equal to six
(6) months of your base salary in effect on the date of this Agreement (the
"Retention Payment"). In consideration for the foregoing, you agree that during
the Retention Period you will cooperate with the Company in implementing such
strategic alternatives as the Company may choose to pursue and, in connection
with any such alternative, in providing for the orderly transition of your
duties and responsibilities to other individuals, as reasonably requested by the
Company.


For purposes of this letter, “Change of Control” means:
 

 
(a)
consummation of a merger or consolidation, or series of related transactions,
which results in the voting securities of the Company outstanding immediately
prior thereto failing to continue to represent (either by remaining outstanding
or by being converted into voting securities of the surviving entity) at least
fifty (50%) percent of the combined voting power of the voting securities of the
Company or such surviving entity outstanding immediately after such merger or
consolidation;

 
 
1

--------------------------------------------------------------------------------

 

 
(b)
the sale or disposition of all or substantially all of the Company’s assets (or
consummation of any transaction, or series of related transactions, having
similar effect);

 

 
(c)
the dissolution or liquidation of the Company; provided, however, that the
dissolution or liquidation of the Company shall be deemed to be a Change of
Control only if the Company has sufficient cash to pay all amounts it is
obligated to pay to any federal, state or local taxing or other authority, all
of its creditors and all amounts required to be paid to employees in respect of
compensation or benefits, and only if the Board determines that treatment of
such event as a Change of Control is consistent with its fiduciary duties; or

 

 
(d)
any transaction or series of related transactions that has the substantial
effect of any one or more of the foregoing.



2. No Other Payments. The Retention Payment shall be in lieu of all other
severance or similar payments that the Company may be obligated to make under
any agreement, arrangement or understanding applicable to you relating to
termination of your employment, including without limitation, under the
Company's Retention and Severance Plan for Employees, if you were a participant
in that plan. Your signature below will constitute your agreement to terminate
any agreement, arrangement or understanding that you may have with the Company
regarding severance payments upon termination of your employment with the
Company. You waive and terminate your right to any cash severance (other than
the Retention Payment) under any agreement with the Company in connection with
termination of employment. Notwithstanding the foregoing, upon your employment
termination the Company will pay to you all salary and accrued vacation earned
through the date of termination and reimbursement for any unreimbursed business
expenses incurred by you, consistent with past practices, in connection with the
business of the Company and in accordance with Company reimbursement policies.
In addition, in connection with any employment termination you will receive such
medical and insurance benefits as are required by law or provided for in the
Company's health insurance plans.


3. Taxes. The Company may deduct from all amounts payable pursuant to this
Agreement all federal, state, local and other taxes required by law to be
withheld or paid with respect to the Retention Payment.


4. Release of Claims; Other Termination Documents; NonDisparagement. Payment of
the Retention Payment is conditioned upon your execution, at the time of your
employment termination (or if earlier, if the Company so requests then at the
end of the Retention Period), of a general release of claims in favor of the
Company in the form of the release attached to the Retention Plan or such other
form as the Company may reasonably request. In addition, if the Company pays you
the Retention Payment, you agree that you will refrain from engaging in any
activities or making any statements that may disparage or reflect negatively on
the Company, its directors, officers or employees or its business or prospects.
Upon employment termination, you agree to execute such other customary documents
as the Company may reasonably request, including confirming return of all
Company property and Company proprietary or trade secret information and
materials. Nothing in this letter is intended to reduce the scope of your
obligation under the Employee Invention Agreement or any similar agreement with
the Company that you have previously executed or under any other Company policy
or agreement in connection with termination of employment.


 
2

--------------------------------------------------------------------------------

 
5. At-Will Employment. You agree that notwithstanding the above, your employment
with the Company continues to be at-will, the Company may assign to you other
duties, and the Company can terminate your employment at any time either before
or after the Retention Period, for any reason or no reason; and that nothing in
this letter will be deemed to provide any continued right to employment with the
Company.


6. Section 280G. In the event that the severance and other benefits provided for
in this Agreement or otherwise payable to Employee (i) constitute “parachute
payments” within the meaning of Section 280G of the (Internal Revenue Code of
1986, as amended (the “Code”) and (ii) but for this Section, would be subject to
the excise tax imposed by Section 4999 of the Code, then Employee’s severance
benefits under this Agreement shall be payable either (i) in full, or (ii) as to
such lesser amount which would result in no portion of such severance benefits
being subject to excise tax under Section 4999 of the Code, whichever of the
foregoing amount, taking into account the applicable federal, state and local
income taxes and the excise tax imposed by Section 4999, results in the receipt
by Employee on an after-tax basis, of the greatest amount of severance benefits
under this Agreement, notwithstanding that all or some portion of such severance
benefits may be taxable under Section 4999 of the Code. Unless the Company and
Employee otherwise agree in writing, any determination required under this
Section shall be made in writing, by the Company’s independent public
accountants (the “Accountants”), whose determination shall be conclusive and
binding upon Employee and the Company for all purposes. For purposes of making
the calculations required by this Section, the Accountants may make reasonable
assumptions and approximations concerning applicable taxes and may rely on
reasonable, good faith interpretations concerning the application of Section
280G and 4999 of the Code. The Company and Employee shall furnish to the
Accountants such information and documents as the Accountants may reasonably
request in order to make a determination under this Section. The Company shall
bear all costs the Accountants may reasonably request in order to make a
determination under this Section. The Company shall bear all costs the
Accountants may reasonably incur in connection with any calculations
contemplated by this Section.


7. Compliance With Code Section 409A. The compensation and benefits payable
pursuant to this Agreement are intended to be exempt from the provisions of
Section 409A of the Code and the regulations and guidance issued thereunder and
shall be interpreted and administered in a manner consistent with that intent.
However, to the extent any compensation and benefits payable under this
Agreement are subject to and not otherwise exempt from Code Section 409A: (a) if
Employee is a “specified employee” within the meaning of Section
409A(a)(2)(B)(i) of the Code as of the date of his separation from service with
Company, no distribution of such compensation and benefits shall be made or
commence under this Agreement sooner than the date six months from Employee’s
separation from service (or if earlier, the date of the Employee’s death); and
in such case, any payments that were otherwise required to be made within such
period shall be accumulated and paid in a single lump sum on the first day of
the month immediately following the end of such period; and (b) the Company and
Employee agree in good faith to amend or modify the applicable provisions of
this Agreement to avoid the application of any Section 409A tax, with the goal
that any such amendment or modification shall not reduce the economic value to
the Employee of the Retention Payment.
 
 
3

--------------------------------------------------------------------------------

 
8. General: Miscellaneous. This Agreement may be executed in one or more
counterparts, each of which shall constitute an original but all of which taking
together shall constitute one and the same agreement. This Agreement contains
the entire understanding and sole and entire agreement between us with respect
to the subject matter hereof, supersedes any and all prior agreements,
negotiations and discussions between us with respect to the subject matter
covered hereby, and may only be modified by an agreement in writing signed by
the Company and you. You acknowledge that neither the Company nor any of its
directors or, officers or attorneys have made any promise, representation or
warranty whatsoever, either express or implied, written or oral, which is not
contained in this agreement for the purpose of inducing you to execute this
agreement, and you acknowledge that you have executed this Agreement in reliance
only upon such promises, representations and warranties as are contained herein.
If any provision of this Agreement is held to be invalid or otherwise
unenforceable, in whole or in part, the remainder of such provision and the
remainder of this agreement will not be affected thereby and will be enforced to
the fullest extent permitted by law. Nothing in this Agreement will be construed
to limit or otherwise affect in any manner whatsoever the right or power of the
Company to terminate your employment or other relationship with the Company at
any time, for any reason or no reason, with or without cause.






 


[Remainder of this page intentionally left blank]
 

 
 
4

--------------------------------------------------------------------------------

 
Please acknowledge your agreement to the above by signing and returning a copy
of this letter.


CELLEGY PHARMACEUTICALS, INC.
 
 
By: /s/ Richard C. Williams                   
Richard C. Williams
ACKNOWLEDGED, AGREED AND ACCEPTED:
 
EMPLOYEE
/s/ Robert J. Caso                               
Robert J. Caso



 
 
5

--------------------------------------------------------------------------------

 